DETAILED ACTION
This is a notice of allowance in response to the after final response filed 05/27/2022.
	
Status of Claims
Claims 1-4, 7-15, and 21-26 are pending;
Claims 1, 3, 11-14, and 21 are currently amended; claims 2, 8-10, 15, and 22-26 were previously presented; claims 4 and 7 are original; claims 5, 6, and 16-20 have been cancelled;
Claims 1-4, 7-15, and 21-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response after Final Action
The after final response filed 05/27/2022 in reply to the Office action mailed 04/07/2022 is hereby entered.

Allowable Subject Matter
Claims 1-4, 7-15, and 21-26, filed 05/27/2022, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a mounting system as specified in claim 1 or a mounting system as specified in claim 8.  For example, relevant references include Swart (US 2,542,753), Williams (US 3,628,762), Kearl et al. (US 8,303,225 B2), hereinafter Kearl, and Cuttriss (US 5,050,252).
With respect to claim 1, as similarly presented on page 10 of the Office action mailed 06/14/2021 and pages 6-13 of the Office action mailed 04/07/2022, Swart, as modified by Williams and Kearl, teaches most of the limitations of claim 1 but does not teach "the bracket comprises a receiver extending from the end surface of the bracket; wherein the receiver is configured to receive the projection; wherein one of the projection and the receiver defines a groove; wherein the other of the projection and the receiver defines a key configured to be received in the groove" in combination with the rest of the limitations in claim 1.
As similarly presented on pages 10 and 11 of the Office action mailed 06/14/2021, Cuttriss teaches a mounting system (see Figure 1) comprising: a washer (43, fig 4) defining an end surface (49a, fig 4, see annotation); and a bracket (20, fig 4) defining an surface (33, fig 4); wherein a projection (50, fig 4) extends from the end surface defined by the washer; wherein the bracket comprise a receiver (27a, fig 4, see annotation, the inner groove defined by the inner wall 27 extending inwardly from the surface 20a) extending from the end surface of the bracket; wherein the receiver is configured to receive the projection (see Figure 4); wherein one of the projection and the receiver defines a groove (27a, fig 4, see annotation); and wherein the other of the projection and the receiver defines a key (50, fig 4) configured to be received in the groove (see Figure 4).  However, there is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously further modify the combination of Swart, Williams, and Kearl with Cuttriss, to obviously modify Swart with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 1.  Therefore, claim 1 and claims dependent therefrom (i.e., claims 2-4, 7, 21, 23, 24, and 26) are allowable in the Examiner's opinions.
With respect to claim 8, as similarly presented on pages 13 and 14 of the Office action mailed 06/14/2021 and pages 6-13 of the Office action mailed 04/07/2022, Swart, as modified by Williams and Kearl, teaches most of the limitations of claim 8 but does not teach "the bracket defining a receiver configured to receive the projection" in combination with the rest of the limitations in claim 8.
As similarly presented on pages 10 and 11 of the Office action mailed 06/14/2021, Cuttriss teaches a mounting system (see Figure 1) comprising: a washer (43, fig 4) defining an end surface (49a, fig 4, see annotation); and a bracket (20, fig 4) defining an surface (33, fig 4); wherein a projection (50, fig 4) extends from the end surface defined by the washer; wherein the bracket comprise a receiver (27a, fig 4, see annotation, the inner groove defined by the inner wall 27 extending inwardly from the surface 20a) extending from the end surface of the bracket; wherein the receiver is configured to receive the projection (see Figure 4); wherein one of the projection and the receiver defines a groove (27a, fig 4, see annotation); and wherein the other of the projection and the receiver defines a key (50, fig 4) configured to be received in the groove (see Figure 4).  However, there is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously further modify the combination of Swart, Williams, and Kearl with Cuttriss, to obviously modify Swart with any references in the current prior art of record, or to obviously combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 8.  Moreover, none of the references in the current prior art of record anticipate the invention as a whole as specified in claim 8.  Therefore, claim 8 and claims dependent therefrom (i.e., claims 9-15, 22, and 25) are allowable in the Examiner's opinions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631